[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1280

                     JOHN SHEWCHUN, PHD,

                    Plaintiff, Appellant,

                              v.

                STATE OF RHODE ISLAND, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]
        [Hon. David L. Martin, U.S. Magistrate Judge]


                            Before

                    Torruella, Chief Judge,
              Selya and Boudin, Circuit Judges.




     John Shewchun on brief pro se.
     Sheldon Whitehouse, Attorney General, and Neil F.X. Kelly,
Special Assistant Attorney General, on brief for appellees.




                       January 24, 2001
            Per       Curiam.         The       district        court    held     that

plaintiff's        claims under 42 U.S.C. § 1983 were barred by

the forum State's statute of limitations.                       Plaintiff repeats

here some of the arguments which he presented below and adds

others.     The added arguments were waived by the failure to

urge them below and there is no plain error.

            Reviewing the preserved issues de novo in light of

the briefs and the record on appeal, we agree with the

district court that the suit was filed almost eight years

too late.    Specifically, plaintiff has not substantiated his

claim     that    a     lawsuit       which      he   commenced         during     the

limitations period had remained pending for any significant

portion    of     the    intervening        years.         He    also     offers    no

convincing argument for use of the equitable exception to

the     limitations        period       for      "continuing            violations."

Construed in light of what he pleaded and could prove, the

complaint        alleged       several      communications          of      mistaken

information       emanating       from      a   single     wrongful        act   (the

alleged     entry       into    the    state      court     records        of    wrong

information about the terms of the plaintiff's probationary

sentence in breach of a plea agreement).                    No systemic policy

nor practice was alleged.              The pendent claim, too, properly

was dismissed.
         We need not reach the ineffective assistance claim

since there is no right to counsel in a civil case.    The

alleged impropriety by plaintiff's private counsel did not

affect the result in this case.

         Affirmed.




                           -3-